DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 17 June 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-10 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor storage device that includes a columnar body extending through a stacked body and including a core portion, a channel film, a tunnel oxide film, and a charge storage film in this order from a center portion thereof, wherein the channel film includes at least one element as impurities, wherein the channel film has a first region in contact with the core portion and a second region in contact with the tunnel oxide film, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws